Name: 96/489/EC: Commission Decision of 8 August 1996 on a Community financial contribution to measures to control foot-and-mouth disease in the Federal Republic of Yugoslavia (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  economic policy;  political geography;  EU finance
 Date Published: 1996-08-09

 Avis juridique important|31996D048996/489/EC: Commission Decision of 8 August 1996 on a Community financial contribution to measures to control foot-and-mouth disease in the Federal Republic of Yugoslavia (Text with EEA relevance) Official Journal L 200 , 09/08/1996 P. 0029 - 0029COMMISSION DECISION of 8 August 1996 on a Community financial contribution to measures to control foot-and-mouth disease in the Federal Republic of Yugoslavia (Text with EEA relevance) (96/489/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 13 thereof,Whereas foot-and-mouth disease has broken out in the Federal Republic of Yugoslavia; whereas the outbreaks are a threat to the Community;Whereas by Commission Decisions 96/368/EC (3) and 96/439/EC (4) Community financial assistance was granted for action to control foot-and-mouth disease in Albania and the former Yugoslav Republic of Macedonia; whereas the authorities of the Federal Republic of Yugoslavia should be given financial assistance to control the disease;Whereas the vaccine required to protect the animals concerned should be made available to the authorities of the Federal Republic of Yugoslavia;Whereas the Community should cover part of the costs of vaccination;Whereas the action covered by this Decision is to be implemented in cooperation with the FAO European Commission for the Control of Foot-and-Mouth Disease; whereas the costs of carrying out vaccination will in the first instance be covered by Fund No 911100/MTF/INT/003/EEC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. The Commission, in cooperation with the FAO European Commission for the Control of Foot-and-Mouth Disease, shall take the necessary steps to make available to the authorities of the Federal Republic of Yugoslavia:- 1 700 000 doses of vaccine to protect animals of susceptible species (cattle, pigs, sheep and goats) against the virus identified in the Federal Republic of Yugoslavia.2. The Community shall cover the total cost of the action specified in paragraph 1 (up to a maximum of ECU 270 000).Article 2 1. The Community shall cover 50 % of the cost of vaccination measures effected by the authorities of the Federal Republic of Yugoslavia under the surveillance of the FAO European Commission for the Control of Foot-and-Mouth Disease and the Community.2. The measures referred to in paragraph 1 shall include purchase and supply of:- necessary vaccination material (syringes, material for the cold chain, protective clothing, etc.),- disinfectants,- marks for animals.3. The Commission shall reimburse Fund No 911100/MTF/INT/003/EEC for expenditure incurred in carrying out the vaccination measures referred to in paragraph 1 (up to a maximum of ECU 30 000).Article 3 This Decision is addressed to the Member States.Done at Brussels, 8 August 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.(3) OJ No L 145, 19. 6. 1996, p. 19.(4) OJ No L 181, 20. 7. 1996, p. 37.